     Case 2:19-cr-00046 Document 49 Filed 07/31/20 Page 1 of 5 PageID #: 175



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA



v.                                      CRIMINAL ACTION NO. 2:19-cr-00046

JACKIE SEBASTIN HARPER


                     MEMORANDUM OPINION AND ORDER

       Pending before the court is a pro se motion for reduction of sentence pursuant

to 18 U.S.C. § 3582(a) and (c) and Federal Rule of Criminal Procedure 36, [ECF No.

46], filed by Defendant Jackie Harper. The Government has responded, [ECF No. 48].

For the reasons that follow the motion is DENIED.

       I.    Background

       On May 31, 2019,        Mr.   Harper pleaded guilty to         Distribution of

Methamphetamine in violation of 21 U.S.C. § 841(a)(1) and being a Felon in

Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) as alleged

in Count One and Count Six respectively of an indictment returned against him.

[ECF No. 33]. On August 21, 2019, I sentenced Mr. Harper to a total of 84 months

imprisonment, followed by 3 years of supervised release. Mr. Harper now asks for a

reduction in sentence under 18 U.S.C. § 3582 as well as under Federal Rule of

Criminal Procedure 36. He argues that his sentencing guideline range was

improperly calculated.
    Case 2:19-cr-00046 Document 49 Filed 07/31/20 Page 2 of 5 PageID #: 176



      II.    Discussion

      Under § 3582(b), a judgment of the court imposing a term of imprisonment is

final. Defendant in this case does not present any reasons for a reduction in sentence

that fall within the scope of one of the exceptions to the finality of judgment.

Furthermore, Defendant waived his right to challenge his sentence when he entered

into a plea agreement.

      (a) Rule 36

      Federal Rule of Criminal Procedure 36 permits a court “at any time [to] correct

a clerical error in a judgment, order, or other part of the record, or correct an error in

the record arising from oversight or omission.” Fed. R. Crim. P. 36. However, a clerical

error under the rule does not encompass substantive changes in the sentence that the

district court announced at sentencing. United States v. Fraley, 988 F.2d 4, 5-6 (4th

Cir. 1993). As courts have long held, “§ 3582(c) and Rule 36 [are] entirely consistent

because Rule 36 does not encompass sentence modifications in the sense

contemplated by § 3582(c).” United States v. Lopez, 26 F.3d 512, 515 n.5 (5th Cir.

1994) (per curiam); see also Fraley, 988 F.2d at 6, (4th Cir. 2010). Here, Mr. Harper

makes substantive challenges to his calculated range of imprisonment under the

Sentencing Guidelines and essentially asks the court for a resentencing. See [ECF

No. 46]. Such challenges are not contemplated or covered by Rule 36.

      (b) § 3562

      A sentencing judgment may only be modified pursuant to subsection § 3582(c),

corrected pursuant to Federal Rule of Criminal Procedure 35 and § 3742, or “appealed



                                            2
     Case 2:19-cr-00046 Document 49 Filed 07/31/20 Page 3 of 5 PageID #: 177



and modified, if outside the guideline range, pursuant to the provisions of section

3742.” Under § 3582(c), a court “may not modify a term of imprisonment once it has

been imposed except that”

             the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment…
Or
             the court may modify an imposed term of imprisonment to
             the extent otherwise expressly permitted by statute or by
             Rule 35 of the Federal Rules of Criminal Procedure.

18 U.S.C. § 3582(c). None of these statutory requirements have been satisfied in this

case. Moreover, probation properly calculated the sentencing guideline that was

applied to Mr. Harper. See [ECF No. 44] (sealed). Mr. Harper acknowledged

probation calculated it correctly at the sentencing hearing. Mr. Harper further did

not object to that calculation at that hearing.

       Moreover, Mr. Harper waived his right to challenge his sentence in his plea

agreement. See Plea Agreement [ECF No. 34] ¶ 11. First, Mr. Harper petitions the

wrong forum. Any proper appeal should be raised to the appellate court. Second, his

plea agreement states in pertinent part:

             Mr. Harper knowingly and voluntarily waives the right to
             seek appellate review of his conviction and of any sentence
             of imprisonment, fine or term of supervised release
             imposed by the District Court, or the manner in which the
             sentence was determined, on any ground whatsoever
             including any ground set forth in 18 U.S.C. § 3742, so long
             as that sentence of imprisonment, fine or term of

                                           3
   Case 2:19-cr-00046 Document 49 Filed 07/31/20 Page 4 of 5 PageID #: 178



             supervised release is below or within the Sentencing
             Guideline range corresponding to offense level 24. Mr.
             Harper also knowingly and voluntarily waives any right to
             seek appellate review of any claim or argument that (1) the
             statute of conviction for 21 U.S.C. 841(a)(1) is
             unconstitutional, and (2)Mr. Harper’s conduct set forth in
             the Stipulation of Facts (Plea Agreement Exhibit B) does
             not fall within the scope of the 21 U.S.C. 841 (a)(1)… Mr.
             Harper also knowingly and voluntarily waives the right to
             challenge his guilty plea and his conviction resulting from
             this plea agreement, and any sentence imposed for the
             conviction, in any collateral attack, including but not
             limited to a motion brought under 29 U.S.C. 2255. The
             waivers noted above shall not apply to a post-conviction
             collateral attack or direct appeal based on a claim of
             ineffective assistance of counsel.

Id. At sentencing, I calculated Mr. Harper’s advisory guideline range to be a term of

imprisonment of 151 to 188 months based on a totally offense level of 29 and a

criminal history category of VI. See [ECF No. 40]. I sentenced Mr. Harper to prison

for a term of 84 months. Mr. Harper’s sentence is therefore well below the sentencing

guideline range. His sentence falls squarely within the scope of his waiver of appeal.

He may not appeal his sentence for the reasons listed in his pro se motion. See United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005) (with the exception of

constitutional claims or miscarriage of justice, waivers are generally upheld if made

knowingly and voluntarily).

      Mr. Harper’s pro se motion for a reduction in sentence, [ECF No. 46], is

DENIED. I would like Mr. Harper to note that even if I accepted his challenges to the

Presentencing Report prepared by probation, the sentence I imposed of 84 month

imprisonment would still be below his proposed recalculated advisory guideline

range. I found a significant departure from the advisory guideline range was

                                          4
   Case 2:19-cr-00046 Document 49 Filed 07/31/20 Page 5 of 5 PageID #: 179



warranted in this case for the reasons announced at Mr. Harper’s sentencing.

      III.   Conclusion

      Defendant’s motion for reduction of sentence, [ECF No. 46], is DENIED. The

court DIRECTS the Clerk to send a copy of this Order to Defendant and counsel, the

United States Attorney, the United States Probation Office, and the United States

Marshal.

                                                  ENTER:       July 31, 2020




                                        5
